FOSTER, Circuit Judge.
These three cases are appeals from judgments awarding recoveries on policies of war risk insurance. In each case a motion of defendant for a directed verdict was overruled, and error is assigned thereto. They may be conveniently disposed of in one opinion.
It would servo no good purpose to review the evidence. It is sufficient to say that in our opinion the plaintiffs have failed to support the burden of proving that the soldiers became totally and permanently disabled while the policies were in force. The cases are similar to that of U. S. v. Howard (C. C. A.) decided this day, 64 F.(2d) 533, and are ruled by the decision in that case. It was error to refuse to direct verdicts for defendants. The judgment in each ease is reversed, and the case remanded.